DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application, Amendments, and/or Claims
	Applicant’s response of 12/05/2022 is acknowledged. No claims have been amended, canceled or added. Claims 1 and 6-8 are currently pending and are under consideration. 

Maintained Rejections
	Claims 1 and 6-8 were rejected under 35 USC 103. The rejections of previous record are maintained. All rejections are included in the instant office action for convenience.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Leamon, C. and J. A. Reddy (2004) Folate-targeted chemotherapy Advanced Drug Delivery Reviews 56(8); 1127-1141 in view of Ganapathi, L. et al (2015) The Imidazoquinoline Toll-Like Receptor-7/8 Agonist Hybrid-2 Potently Induces Cytokine Production by Human Newborn and Adult Leukocytes PLoS ONE 10(8); 1-12 and in further view of Ma, F. et al (2010) The TLR7 agonists imiquimod and gardiquimod improve DC-based immunotherapy for melanoma in mice Cellular and Molecular Immunology 7; 381-388 and Jansen, G., and G.J. Peters (2015) Novel insights in folate receptors and transporters: implications for disease and treatment of immune diseases and cancer Pteridines 26(2): 41-53. Published online 21 APR 2015.
Claim 1 is drawn to a pharmaceutical composition comprising a folate - TLR7 agonist conjugate (instant application specification page 24, line 5, “FA-TLR7A”) compound of the formula:

    PNG
    media_image1.png
    152
    550
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof.
The conjugate of claim 1 consists of a folate group, a linker, and a TLR7 agonist as shown below:

    PNG
    media_image2.png
    158
    457
    media_image2.png
    Greyscale


Leamon teaches the use pharmaceutical compositions comprising folate-targeted chemotherapy and states that “the folate receptor (FR) is a confirmed tumor-associated antigen that binds folate and folate-drug conjugates with very high affinity and shuttles these bound molecules inside cells via an endocytic mechanism. Using folate… as the ligand, a wide variety of drug payloads can be delivered” and that “for therapeutic purposes, attachment of small molecular weight, highly potent agents to folate is a novel approach” (abstract). Leamon provides a review of current folate-targeted chemotherapy (page 1128, left column, paragraph 1) and states that folate-conjugates have also been previously used for delivering radiopharmaceutical agents, MRI contrast agents, low molecular weight chemotherapeutic agents, antisense oligonucleotides and ribozymes, proteins and protein toxins, immune-therapeutic agents, and more (page 1128, right column, paragraph 2). Leamon teaches that chemotherapy drug folate conjugates are potent anti- cancer agents (page 1135, left column, paragraph 1) which offer anti-tumor activities without generating significant non-target organ toxicity (page 1137, right column, paragraph 2). In animal models, Leamon demonstrated that animals dosed with untargeted drugs at equivalent levels suffered from extensive myelosuppression, which is a characteristic, dose-limiting side effect of the parent drug’s therapy; furthermore, they teach that all of the animals dosed at this level died from obvious drug related side effects. Contrastingly, dosing with the folate conjugate of these drugs showed no evidence of myelosuppression or other side effects associated with the parent drug (page 1139, left column, paragraph 1). In Figure 2 on page 1129, Leamon teaches the general structural design of a folate-drug conjugate (which they are referring to as pteroate conjugates; page 1129, left column paragraph 1) including the folate compound, a linker, a cleavable bond, and a drug payload. Leamon also provides insights on selecting a linker for the folate-drug conjugate (page 1130, left column, paragraph 2). Leamon teaches the following folic acid structure (page 1134, table 1):

    PNG
    media_image3.png
    106
    262
    media_image3.png
    Greyscale

Their conjugate of EC16-taxol has the following structure (page 1134, table 1) and shares both the folate structure as well as the linker with the instant application (shown in box). 

    PNG
    media_image4.png
    121
    556
    media_image4.png
    Greyscale

Leamon, however, does not disclose a TLR7 agonist used in a folate conjugate compound. It is noted that TLR7 agonists were known in the prior art and in the instant application (specification page 45, line 1-6) applicant states that the TLR7 agonist (TLR7A) disclosed in claim 1 was synthesized following a published procedure indicating that the specific structure was also known in prior art.
Ganapathi teaches analogues of Imidazoquinolines (synthetic TLR7/8 agonists) for use in immunomodulation (abstract, background) including the TLR7/8 agonist structure shown below, which matches the TLR7 structure of the instant application (page 6/12, Figure 1(b), “Hybrid-2”).

    PNG
    media_image5.png
    132
    175
    media_image5.png
    Greyscale

Ganapathi further teaches that “the potency of Hybrid-2 may also be advantageous with respect to its potential development as a “stand-alone” TLRA that may serve as an immunomodulator to boost innate defense against infection, reduce atopy and allergy, as well as treat cancer” (page 10/12, paragraph 1).
Ma teaches a motivation to combine the teachings of leamon and Ganapathi. Ma studied the use of TLR7 agonists as immunomodulators and teaches that TLR7 agonists have aroused interest because, not only do they activate antigen-presenting cells, but they also promote activation of T and natural killer cells (abstract). Ma studied the use of TLR7 and TLR8 agonists for use in the treatment of melanoma growth and metastasis and states that their results “suggest that TLR7/8 agonists may serve as potent innate and adaptive immune response modifiers in tumor therapy” (abstract). Ma further teaches that TLR7 agonists have been approved by the FDA for treating external genital and perianal warts and are also being used for treatment of malignant tumors of the skin (page 381, left column, paragraph 2 through right column paragraph 1). Ma teaches the use of TLR7 agonists in topical and oral dosages for the treatment of certain skin tumors and some viral infections and warns that systemic administration requires higher dosages which may result in some toxicity such as influenza-like symptoms (page 386, left column, paragraph 2). Based on these possible toxic outcomes, Ma teaches that “it is important to limit the dosage of TLR7 agonists in order to evoke local activation of the immune system without systemic cytokine induction” (page 386, right column, paragraph 1). Based on these teachings, Ma demonstrates the need for a method of using TLR7 agonists that does not invoke toxicities and systemic cytokine induction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leamon with the teachings of Ganapathi with to create a folate – drug conjugate using the “hybrid 2” TLR7 agonist taught by Ganapathi as the drug payload with the folate structure and linker taught by Leamon. One of ordinary skill in the art would have been motivated to make this combination in order to leverage the known potent and adaptive immune response modifier benefits of TLR7 therapy taught by Ganapathi and Ma with the benefits of folate-conjugates including reduced toxicity and increased affinity taught by Leamon (page 1137, right column, paragraph 2). 
Furthermore, MPEP 2141, Section III provides additional rationales for supporting a conclusion of obvious based on KSR, 550 U.S. at 418, 82 USPQ2d at 1396. The following KSR teachings apply in the instant application and further demonstrate the obviousness of combining the teachings of Leamon and Ganapathi in light of Ma. 
KSRA teaches that a conclusion of obviousness can be determined if one would be combining prior art elements according to known methods to yield predictable results. In this case, it would have been obvious for one of ordinary skill in the art to combine the teachings of Ganapathi with those of Leamon resulting in a folate-TLR7 agonist conjugate in light of the teachings of Ma. One of ordinary skill in the art would have recognized that in the conjugate both of these components would perform the same function together as they do separately. Folate would still bind to the folate receptor and the drug payload (TLR7) would still perform as intended.
KSRC teaches that a conclusion of obviousness can be determined through the use of a known technique to improve similar devices (methods, or products) in the same way. In this case, Leamon is demonstrating that the known technique of creating a folate-drug conjugate can be used to increase affinity and decrease the toxicity of a drug that is commonly known to produce toxic side effects (chemotherapy drugs). Therefore, by applying the same folate-drug conjugate methods to the TLR7 agonist taught by Ganapathi one could improve a similar product in the same way avoiding the toxicities taught by Ma.
Leamon further teaches that by “using folate (or an analog thereof) as the ligand, a wide variety of drug payloads can be delivered to FR-positive cells” (abstract) and tests the folate drug conjugates of the invention on isolated cell lines that are FR-positive and FR-negative indicating that the FR-negative cell lines did not internalize the folate conjugates and experienced less toxicity compared to FR-positive cells (page 1133, left column, paragraph 1). Leamon teaches FR-expressing cancers as well as FR-negative cancer cell lines including LS174T, SK-BR-3 and A375. Through these studies Leamon demonstrates the specificity imparted on the drug due to the folate ligand attachment (page 1133). It is particularly noted that while Leamon teaches FR-negative cancer cell lines, the studies performed by Leamon were isolated to cancer cells only and do not reflect on other aspects of the tumor environment. 
Leamon, Ganapathi, and Ma teach the compound of the formula of instant claim 1 and teach that the folic acid conjugate is specific for the FR receptor. Leamon, Ganapathi, and Ma, however, do not disclose the use of the folate drug conjugate in an amount effective to treat folate receptor negative cancer. 
Jansen teaches a method of treating cancer comprising administering to the host animal a therapeutically effective amount of a compound comprising a folate receptor binding ligand attached to a drug via a linker (page 46, left column, paragraph 2, “certain tumors and immune cells”; page 46, right column, paragraph 3, “FR-based [folate receptor-based] small-molecule drug conjugate (SMDC)… includes a high-affinity/small size ligand (folic acid), a hydrophilic spacer, a releasable linker and a highly potent drug”).  Jansen further teaches that the high expression of folate receptors in certain tumors and immune cells makes this receptor ideal for specific tumor targeting by using FR-targeted antibody drug conjugates (page 46, left column, paragraph 2). Jansen teaches different types of folate receptors (FR) including FRα expressed on tumor cells and FRβ expressed in MDSCs and activated macrophages (TAMs) (page 47, right column, paragraph 3; page 47, left column, paragraph 2). 
Based on these teachings from Jansen it is apparent that the FR-negative cancer cells taught by Leamon are FRα-negative as Leamon was only studying the use of the folic acid conjugates with cell lines which would not have included the MDSCs and activated macrophages expressing FRβ.
Jansen teaches that “the notion that activated macrophages and MDSC express functional FRβ makes them attractive targets for small-molecule (antifolate) targeting or immunotherapy approaches” (page 47, left column, paragraph 2). Jansen teaches several studies through which FRβ-positive macrophages have successful been targeted showing demonstrated depletion including: a rat arthritis model where FRβ antibody-conjugated immunotoxins led to reduced joint swelling (page 47, right column, paragraph 3); the use of functional FRβ for targeting tumor-associated macrophages where a novel folate-conjugated DNA alkylating agent showed promising selectivity of targeting and inducing apoptosis in TAMs in a breast cancer xenograft model (page 47, right column, paragraph 4); the characterization of FRβ expression on MDSCs capable of suppressing T-cell activity and inhibiting anti-tumor immunity or regulating autoimmunity/inflammation where folate depletion attenuated the suppressive activity of FRβ expression in LyC6 MDSC by down-regulating iNOS function and NO production under hypoxic conditions (page 48, left column, paragraph 1); and studies of FRβ expression on activated macrophages in tumor tissues (lung) and tissues related to (chronic) inflammatory diseases using folate-conjugated fluorescent probes and a humanized FRβ antibody (page 48, left column, paragraph 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a pharmaceutical composition of the compound taught by Leamon, Ganapathi, and Ma in an amount effective to treat folate receptor negative cancer as taught by Jansen and Leamon. A skilled artesian would have been motivated to make this combination in order to benefit from the folate receptor specificity taught by Leamon, the ability of TLR7/8 agonists to modify potent innate and adaptive immune response modifiers in tumor therapy as taught by Ganapathi and Ma, with the targeting of the FRβ receptor that Jansen teaches is an attractive target found on activated macrophages and MDSCs. A skilled artesian would have had a reasonable expectation of success in using the folate conjugate to treat FR-negative cancers as Jansen teaches the use of folate conjugated agents being used to selectively target and induce apoptosis in TAMs of breast cancer models (Jansen, page 47, right column, paragraph 4).

Claims 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Leamon, C. and J. A. Reddy (2004) Folate-targeted chemotherapy Advanced Drug Delivery Reviews 56(8); 1127-1141 in view of Ganapathi, L. et al (2015) The Imidazoquinoline Toll-Like Receptor-7/8 Agonist Hybrid-2 Potently Induces Cytokine Production by Human Newborn and Adult Leukocytes PLoS ONE 10(8); 1-12, Ma, F. et al (2010) The TLR7 agonists imiquimod and gardiquimod improve DC-based immunotherapy for melanoma in mice Cellular and Molecular Immunology 7; 381-388 and Jansen, G., and G.J. Peters (2015) Novel insights in folate receptors and transporters: implications for disease and treatment of immune diseases and cancer Pteridines 26(2): 41-53. Published online 21 APR 2015 as applied to claim 1 above and in further view of US 2015/0258203 A1 (Endocyte, Inc) 17 SEP 2015.

 Regarding claim 7, Leamon, Ganapathi, Ma, and Jansen teach the pharmaceutical composition of claim 1 as discussed above. 
Leamon, Ganapathi, Ma and Jansen do not disclose that the pharmaceutical composition is in parental dosage form, however, this is a standard dosage form in used in the art. 
Endocyte discloses “drug delivery conjugates for targeted therapy…that are useful for treating cancers and inflammatory diseases” (abstract). Endocyte teaches that “many of the currently available chemotherapeutic agents … have adverse side effects because they lack sufficient selectivity to preferentially destroy pathogenic cells and, therefore, may also harm normal host cells...the adverse side effects of these anticancer drugs highlight the need for the development of new therapies selective for the pathogenic cell populations and with reduced host toxicity ([0003]). Endocyte teaches conjugate compounds of the formula B-L-Dx , or a pharmaceutically acceptable salt thereof, wherein B is targeting ligand, D is a drug, x is an integer from 1-5 and L is a linker ([0028]). Endocyte further teaches the targeting ligand is a folate receptor binding ligand or a folate including the folate group disclosed in the instant application claim 1 ([0038]-[0039], and [0041]). Endocyte teaches that these conjugates can be contained in pharmaceutical compositions including other therapeutically active compounds and/or one or more of carriers, diluents, excipients, and the like ([0006]). Endocyte further teaches the pharmaceutical composition is a dosage form for parenteral administration ([0310] “the compounds and compositions described herein may be administered in unit dosage forms and/or formulations” and [0312], “Illustrative routes for parenteral administration include…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the pharmaceutical composition taught by Leamon, Ganapathi, Ma and Jansen in a parental dosage form as taught by Endocyte. A skilled artesian would have been motivated to make this combination in order to leverage the known benefits of TLR7 (Ma et al, abstract) with those of targeted conjugate therapy (Leamon et al page 1137, right column, paragraph 2) in a form that could be delivered to a patient using known administration routes (Endocyte, [0006]).

Regarding claim 8, Leamon, Ganapathi, Ma, Jansen, and Endocyte teach the pharmaceutical composition of claim 7 as discussed above.
Endocyte further teaches the parenteral dosage is in a form where routes for administration include subcutaneous, intramuscular, intraperitoneal, or intravenous administration ([0312]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Leamon, C. and J. A. Reddy (2004) Folate-targeted chemotherapy Advanced Drug Delivery Reviews 56(8); 1127-1141 in view of Ganapathi, L. et al (2015) The Imidazoquinoline Toll-Like Receptor-7/8 Agonist Hybrid-2 Potently Induces Cytokine Production by Human Newborn and Adult Leukocytes PLoS ONE 10(8); 1-12, Ma, F. et al (2010) The TLR7 agonists imiquimod and gardiquimod improve DC-based immunotherapy for melanoma in mice Cellular and Molecular Immunology 7; 381-388 and Jansen, G., and G.J. Peters (2015) Novel insights in folate receptors and transporters: implications for disease and treatment of immune diseases and cancer Pteridines 26(2): 41-53. Published online 21 APR 2015 as applied to claim 1 above in further view of Dudek, A et al (2007) First in Human Phase 1 Trial of 852A, a Novel Systemic Toll-like Receptor 7 agonist, to Activate Immune Reponses in Patients with Advanced Cancer Cancer Therapy: Clinical 13(23); 7119 - 7125.
Leamon, Ganapathi, Ma, and Jansen teach the pharmaceutical composition of claim 1 as discussed above, however, do not disclose that the compound is present in an amount from about 0.5 mg/m2 to about 6.0 mg/m2. 
Dudek presents the findings of a human phase 1 trial of the Toll-like receptor 7 agonist 852A, a small-molecule imidazoquinoline, in patients with advanced cancer (abstract, purpose). The goal of the trial was to determine the tolerated dose, pharmacokinetics, pharmacodynamics, and immunologic effects in humans (abstract, purpose). Dose levels were trialed between 0.15 mg/m2 and 2.0 mg/m2 with a maximum tolerated dose determined to be 1.2 mg/m2 with higher doses limited by fatigue and constitutional symptoms (abstract, results). These were determined to be effective doses in disease stabilization and Dudek state that “our clinical experience provides promising evidence that systemic TLR agonists may play a therapeutic role against cancer” (page 7124, right column, paragraph 4).  Doses of 0.15 mg/m2 to 1.2 mg/m2 used by Dudek to treat advanced cancer overlap with the range of about 0.5 mg/m2 to about 6.0 mg/m2 disclosed in the instant application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have administered the pharmaceutical composition taught Leamon, Ganapathi, Ma, and Jansen at the dosages taught by Dudek. One of ordinary skill in the art would have been motivated to make this adaptation in order to leverage the known benefits of TLR7 (Ma, abstract) at dosage strengths which have been shown to be clinically effective (Dudek, page 7124, right column, paragraph 4). Based on this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 

Response to Arguments
Applicant's arguments filed 12/05/2022 have been fully considered but they are not persuasive. 	
In regards to the rejection of claim 1 under 35 USC 103, applicant argues that even when combined, the cited references would not have motivated a skilled artesian to make the claimed composition because they would not have had a reasonable expectation of success in treating folate receptor-negative cancers (response, page 3, paragraph 4).
Applicant argues that the claimed composition targets the tumor microenvironment, specifically myeloid-derived suppressor cells (MDSCs) as MDSCs express the folate receptor beta. Applicant argues that this differs from chemotherapeutic compounds, such as Taxol in Leamon, which targets cancer cells directly by binding to folate receptor alpha on cancer cells and delivering chemotherapeutic agents. Applicant argues that there is a fundamental and significant fundamental difference between chemotherapeutic compounds and the compound of the instantly claimed pharmaceutical composition which binds to folate receptor beta. Applicant argues that folate receptor beta is a different isoform of folate receptor, which is present on tumor-associated macrophages and MDSCs and delivers the compound of the instantly claimed composition into the cells making them pro-inflammatory from their original anti-inflammatory phenotype. Applicant argues that this is a completely different and unexpected mechanism of action from that of the compounds of Leamon (response, paragraph bridging pages 3 and 4). 
Applicant argues that TLR stimulation is associated with carcinogenesis and progression and that TLR7 agonists are known to stimulate the growth of cancer cells and references articles in support of this concept (response, page 4, paragraph 2). Applicant argues that non-small cell lung cancer, ovarian cancer, and pancreatic cancer express folate receptor alpha which is strongly correlated with the prognosis of such cancers. Applicant argues that because of this a folate-linked TLR7 agonist would be expected to capture and be internalized by each of the above cancers, leading to stimulation of that cancer’s growth and metastasis- not the killing of the cancer cells. Applicant argues that one of ordinary skill in the art would not expect that a drug that would deliver a TLR7 agonist into cancer cells could be used to treat that cancer as is the case with the compound of the instantly claimed invention (response, page 4, paragraph 3). 
Applicant further argues that for the reasons discussed above, it is highly unlikely that a skilled artesian would have modified Leamon’s conjugate with any compound known to stimulate cancer growth, such as any TLR7 agonist, as suggested and that a skilled artisan would not select a drug that delivers a TLR7 agonist into a cancer cell for treating that cancer (response, page 4, paragraph 4). 
Applicant argues that Ganapathi fails to teach the TLR7 agonist used in a folate conjugate compound and that Ma does not cure the defects of Leamon or Ganapathi, alone or in combination (response, page 5, paragraphs 1-3). Applicant further argues that Ma is relied upon for using a TLR7 agonist in the treatment of melanoma but there is no teaching or suggestion in Ma of using any type of conjugate. Applicant argues that because of this, one of ordinary skill in the art would have had no reasonable expectation of success in arriving at the compound of the claimed pharmaceutical composition based on Ganapathi in view of Leamon and Ma (response, page 5, paragraphs 4-5). Applicant further argues that Jansen does not cure the defects of Leamon, Ganapathi, or Ma alone or in combination and that Jansen is relied upon for teaching the different types of folate receptors including FRalpha expressed on tumor cells and FRbeta expressed in MDSCs and activated Macrophages (TAMs). Applicant argues that there is not teaching or suggesting in Jansen of using any TLR7 in a folate conjugate (response, page 5, paragraphs 6-8). Applicant argues that because of this, one of ordinary skill in the art would not have had a reasonable expectation of success in arriving at the claimed pharmaceutical composition based on Ganapathi in view of Leamon and Ma (response, page 5, paragraph 9).
In response, applicant is first reminded that MPEP 2141.03 (I) states that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
In this case, as discussed in the rejection above, a skilled artesian would have been motivated to combine the cited references in order to take advantage of the known potent and adaptive immune response modifying benefits of TLR7 therapy, taught by Ganapathi and Ma, while achieving reduced toxicity and targeted therapy as taught by Leamon. Leamon demonstrates that the development of folate-conjugated therapeutics was known in the prior art, including the folate structure and the linker of the instantly claimed invention. Leamon further demonstrates that reduced toxicity is observed when therapeutic agents are used with targeting agents such as folate. Ganapathi is introduced into the rejection to demonstrate that the TLR7/8 agonist of the instant application was known in the prior art and was also known as an immunomodulator that could boost innate defense against infections as well as to treat cancer. Ma is introduced to demonstrate that TLR7 agonists have been studied as immunomodulators in the treatment of cancer for increasing innate and adaptive immune response in tumor therapy. Ma provides further motivation for a skilled artesian to combine the references teaching that some toxicities may be associated with TLR7 agonists due to systemic cytokine induction and that limiting dosage to avoid toxic responses may be necessary. Based on this combination of references, a skilled artesian would have been motivated to combine the references and create a pharmaceutical composition comprising a conjugate with the folate group and linker taught by Leamon and the TLR7/8 agonist taught by Ganapathi in order to achieve targeted delivery of the agonist while reducing toxic systemic cytokine induction as taught is possible by Ma. A skilled artesian would have recognized a reasonable expectation of success in arriving at the conjugate of the claimed invention as it is demonstrated by Leamon that therapeutic agents can be conjugated to folate using the linker shown through the hydroxide group of the agent and achieve targeted delivery with lower resulting toxicities. It is further noted that the production of conjugated therapeutics in cancer treatment for the targeted delivery of therapeutic agents was well known and studied prior to the effective filing date of the claimed invention.
In regards to the application of the pharmaceutical composition comprising the compound in the treatment of folate receptor-negative cancer, as demonstrated in the applied references, the expression of FRβ on MDSCs and activated macrophages was known in the prior art as well as the ability to target FRβ for therapeutic purposes (as shown by Jansen). As discussed in the rejection, both Ganapathi and Ma teach that TLR7 agonists act as immunomodulators and boost innate defense against infection. Furthermore, as demonstrated by the references that the FR designation of the cancer (positive or negative) is based on the cancer cells themselves and the expression of FRα and that a designation of FR-negative is an indication of the absence of FRα, not FRβ. 
Based on these teachings, a skilled artesian would have been motivated to apply the conjugate to the treatment of FR-negative cancer as the references demonstrate that FRβ on MDSCs and macrophages could still be present and targeted and that the response of the immune system could be modulated using a TLR7/8 agonist. A skilled artesian would have recognized a reasonable expectation of success in doing so as it is demonstrated that FRβ on immune cells can effectively be targeted and that the agonists can modulate the innate immune response.
While applicant argues that the mechanism of action is different from the compounds of Leamon, a skilled artesian would have recognized that the drug conjugated to the folate receptor could, and should, be chosen based on the functionality of the drug and the desired effect in the body. As discussed above, a skilled artesian would have recognized that using a TLR7/8 agonist could manipulate the immune response and would have been motivated to use this therapeutic in place of the taxol disclosed by Leamon when targeting immune cells such as MDSCs and TAMs. In response to applicant’s arguments that TLR agonists have been known to stimulate the growth of cancer cells in some cases, they are also demonstrated in the art to treat cancer and other conditions by modulating the innate immune response which would motivate a skilled artesian to target MDSCs and TAMs. Furthermore, this argument by applicant only further elaborates why a skilled artesian would have been motivated to treat the FR-negative cancers as the references show that the FR-negative designation is based on the expression on the cancer cell surface and does not reflect FR expression on immune cells.  
	In response to applicant’s arguments that Ma does not disclose or suggest using any type of conjugate and that Jansen does not teach the use of TLR7 in a folate conjugate, applicant is reminded that the individual references do not need to disclose all components of the claimed invention and that a skilled artesian would use the teachings and guidance provided by the references in combination in order to achieve better and more effective methods of treating cancer. That is to say that based on the teachings of the cited references together, a skilled artesian would combine the teachings to overcome known toxicities while targeting known receptors using a known therapeutic conjugated to a known targeting agent.
Applicant is further reminded that MPEP 2143.02 speaks to the reasonable expectation of success and obviousness and teaches that the reasonable expectation of success does not need to be absolute stating that “conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute"))”. That is to say that the references do not need to explicitly demonstrate the production of the conjugate or its use in treating folate-receptor negative cancer in order for a skilled artesian to have recognized a reasonable expectation of success in arriving at the claimed invention.	
Regarding the rejection of claims 7-8 under 35 USC 103, applicant argues that claims 7-8 are dependent on claim 1 and that claim 1 is non-obvious based on the discussion above. 
Applicant further argues that, although Endocyte teaches folate conjugates contained in pharmaceutical compositions, a skilled artesian would not have been motivated to make the claimed pharmaceutical composition in view of the nature of TLR7 agonists explained above. Applicant argues that Endocyte would not have motivated a skilled artesian to make the claimed pharmaceutical composition because they would not have had a reasonable expectation of success in treating FR negative cancers and that Endocyte does not remedy the deficiencies of Ganapathi, Leamon, Ma, and Jansen (response, page 6, paragraph 3). 
	Regarding the rejection of claim 6 under 35 USC 103, applicant argues that claim 6 is dependent on claim 1 and that claim 1 is non-obvious based on the discussion above. 
Applicant further argues that Dudek is relied upon for its disclosure of a tolerated dose in a human phase 1 trial of the Toll-like receptor 7 agonist 852A in patients with advanced cancer. Applicant argues that Dudek combined with the applied references would not have motivated a skilled artesian to make the claimed pharmaceutical composition in view of the nature of TLR7 agonists explained above and that even with the addition of Dudek, a skilled artesian would not have recognized a reasonable expectation of success. Applicant argues that Dudek does not remedy the deficiencies of Ganapathi, Leamon, Ma, and Jansen (response, paragraph bridging pages 6 and 7).
	As discussed in detail above, applicant’s arguments regarding the rejection of claim 1 were determined to not be persuasive. Therefore, Endocyte and Dudek are not needed to remedy any supposed deficiencies of the references applied.
	The reference Endocyte is applied in the rejections of claims 7 and 8 to demonstrate that the inclusion of folate conjugates in pharmaceutical compositions of the dosage forms claimed were known in the art prior to the effective filing date of the claimed invention. Based on this, it would have been obvious to a skilled artesian to have adopted these teachings with the conjugate taught by Leamon, Ganapathi, Ma, and Jansen. 
	The reference Dudek is introduced to demonstrate that concentrations of TLR7 agonists were known in the art prior to the effective filing date of the claimed invention and the application of these dosages to the conjugate taught by Leamon, Ganapathi, Ma, and Jansen would have been obvious to a skilled artesian in view of past studies performed with similar agonists. 


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658